Citation Nr: 1445025	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1974 to October 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2012 the Board remanded his claims for further development - namely, to obtain outstanding VA medical records and for another VA compensation examination for an opinion concerning the nature and etiology of his hearing loss and tinnitus, especially in terms of their purported relationship with his military service.  He had this additional VA examination in September 2012, and in another decision since issued in January 2013, during the pendency of this appeal, the Appeals Management Center (AMC) granted the claim of entitlement to service connection for tinnitus.  The AMC assigned an initial 10 percent rating for the tinnitus, retroactively effective from June 19, 2006, the date of receipt of this claim.  The Veteran did not, in response, separately appeal the initial rating or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Indeed, there is no higher schedular rating for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, irrespective of whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit Court explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit Court therefore concluded that the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) had erred in not deferring to VA's interpretation.  So the tinnitus claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDING OF FACT

Hearing loss was not shown in service, in either ear, did not manifest to a compensable degree of at least 10-percent disabling within one year of separation from service, and the most probative (meaning most competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during the Veteran's service and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

His bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, an August 2006 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim of entitlement to service connection for this alleged disability (namely, of his Veteran status, proof he has this claimed disability, and indication of a relationship between this alleged disability and his service), and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.  Indeed, as already alluded to, the Board remanded this claim in June 2012 for further development - namely, to obtain outstanding VA medical records and for another VA compensation examination for an opinion concerning the nature and etiology of his hearing loss, especially in terms of its purported relationship with his military service and the type of injury alleged (acoustic trauma).  To this end, he had this VA examination in September 2012.  The report of this VA examination is responsive to this claim because the examiner reviewed the claims file for the pertinent history of this claimed disability, considered the Veteran's lay contentions, and supported the medical conclusion regarding etiology with data and, most importantly, explanatory rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in its development, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of this claim, including during a hearing, which he declined.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Accordingly, the Board may proceed with appellate review of this claim.

II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year from the date of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).


That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


III.  Whether Entitlement to Service Connection for Bilateral Hearing Loss is Warranted

The Veteran attributes his bilateral hearing loss to noise exposure in combat as a machine gunner during the Vietnam War.  His DD Form 214 confirms that his Military Occupational Specialty (MOS) was anti-tank assaultman.  This claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service, including as it at least partly - indeed if not primarily or even entirely - involves events that are said to have occurred in combat in Vietnam against an enemy force.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  Thus, the Board concedes he had noise exposure during his service in the ways and capacities alleged, and it was partly because of this that his claim for tinnitus (ringing in his ears) was granted.  But there also has to be attribution of his hearing loss to his service to warrant additionally granting service connection for his hearing loss.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And here, unfortunately, it is in this equally critical other respect that the evidence on the whole is less favorable to the Veteran's claim.

A review of the Veteran's STRs shows that he received an audiological evaluation in September 1974 in anticipation of his enlistment into the military.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
5
5
5
Not tested
5
LEFT
5
10
5 
Not tested
5 

So he did not have any hearing loss in these tested frequencies when entering service.  He began serving on active duty the following month, so in October 1974.

During service, the Veteran had another audiological evaluation in June 1975.  Audiogram results showed puretone threshold levels in the right ear were 15, 10, 10, 5, and 10 decibels, in the relevant frequencies, and thresholds in the left ear of 20, 10, 10, 5, and 10 decibels.  So there again was no indication of hearing loss in either ear.

Additionally, during his October 1976 separation audiological evaluation, audiogram results showed puretone threshold levels in the right ear were 5, 0, 0, 0, and 0 decibels, in the relevant frequencies, and thresholds in the left ear of 10, 5, 5, 10, and 10 decibels.  So, yet again, there was no indication of hearing loss in either ear.

Post-service medical treatment records are similarly unremarkable for complaints, treatment or diagnosis of hearing loss until long after his service had ended.  He had a VA audiology examination in March 2007 in response to his claim of entitlement to service connection for bilateral hearing loss.  The diagnosis at the conclusion of the evaluation was right ear hearing loss, not considered disabling, and mild-to-moderately-severe sensorineural hearing loss in the left ear.  But regarding etiology, the examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  In support of this conclusion, the examiner cited the Veteran's hearing threshold at discharge indicated normal hearing.  

That examiner did not, however, provide the required explanatory rationale for this determination, and this more than anything else is where the probative value of an opinion is derived.  Most of the probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Because of this inadequacy, the Board remanded this claim in June 2012 for another VA compensation examination and supplemental medical nexus opinion.  Once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or explain why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

To this end, the Veteran had this additional VA examination in September 2012.  The examiner diagnosed bilateral (so left and right ear) sensorineural hearing loss.  Audiogram results showed puretone threshold levels in the right ear were 45, 30, 25, 40, and 35 decibels, in the relevant frequencies, with an average of 32 decibels, and thresholds in the left ear of 20, 25, 20, 55, and 60 decibels, with an average of 60 decibels.  The Veteran's speech recognition scores using the Maryland CNC Word List were 96 percent in the right ear and 94 percent in the left ear.

But like the earlier VA examiner, based on additional review of the relevant evidence in the claims file, and the Veteran's reported history, this additional VA examiner agreed that it was less likely than not that the Veteran's hearing loss was caused by or the result of his military service.  Most importantly, in providing the required explanation, this additional examiner noted that the Veteran had served at the end of the Vietnam War, though nonetheless exposed to arms fire, bombs and explosions.  The examiner observed the Veteran denied use of ear protection and reported, post service, being a wood shop teacher for special needs children, but denying using really loud machines.  Also though, nonetheless, the examiner noted that the Veteran rode motorcycles and had a family history of hearing loss.  The Veteran denied having any ear disease or ear trauma, but acknowledged being in a car accident 20 years earlier, resulting in loss of consciousness.  The examiner pointed out that the Veteran's military enlistment and separation examinations were reviewed and were within normal limits with no significant changes noted.  He concluded that the Veteran's work as a woodshop teacher and history of riding motorcycles could be contributing factors to his acoustic trauma.  Conversely, this additional VA examiner did not attribute or associate the Veteran's present-day hearing loss in either ear within anything that had occurred during his military service, including especially the noise exposure as part of his participation in the end of the Vietnam War.


Generally, medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "could" be related to such and such is akin to just as well saying it "could not" be true and, therefore, insufficient reason to grant service connection, but also similarly to deny it.   See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

But having said all of that, consider as well that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Additionally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).


Here, the September 2012 VA audiological report is probative in deciding the Veteran's claim for bilateral hearing loss.  The examiner conducted a thorough evaluation of the Veteran, taking into consideration his combat experience in Vietnam, family history of hearing loss, as well as his post-service work as a civilian and recreational history riding motorcycles.  Resultantly, this examiner's opinion sufficiently explained his conclusion that the Veteran's bilateral hearing loss was not related to his military service.

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). 

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana.


In deciding this claim, the Board already as mentioned has conceded the Veteran sustained acoustic trauma during his service in the manner alleged.  But this is not tantamount to also concluding he has consequent disability - in particular, the hearing loss claimed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss in either ear during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  There were also no ear diseases or defects present at the time of his military separation examination.

The same, as mentioned, is also true for the many ensuing years, indeed decades. There was no suggestion, much less indication, of sensorineural hearing loss within the required one-year grace period following his discharge from service, so by October 1977, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his sensorineural hearing loss, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Board realizes the Veteran is competent to report his symptoms of hearing loss.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his current bilateral hearing loss disability to acoustic trauma sustained so long ago during his service, especially recognizing the additional noise exposure he has had in his civilian employment during the many years since his military service ended and his positive family history and recreational activity riding motorcycles.  See Jandreau, 492 F. 3d 1372, 1376-77; see also Kahana, 24 Vet. App. 428, 434; see also Davidson v. Shinseki, 581 F.3d 1313, 1316.  And while it is true the September 2012 VA compensation examiner only posited that the current hearing loss "could be" due to these other (i.e., intercurrent) factors, so necessarily also meaning this just as well "could not be" true, he in any event did not attribute the hearing loss to the accepted noise exposure during the Veteran's military service.  Consequently, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.



ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


